Case 2:20-cv-09808-SVW-MAA Document 18 Filed 01/19/21 Page 1 of 1 Page ID #:499



    1
    2
    3
    4
    5
    6
    7
    8                                UNITED STATES DISTRICT COURT
    9                               CENTRAL DISTRICT OF CALIFORNIA
   10
   11   Manuel Michael Terrazas,                      ) CASE NO.: 2:20-cv-09808-SVW-MAA
                                                      )
   12          Plaintiff                              ) JUDGMENT
                                                      )
   13          vs.                                    )
                                                      )
   14   FCA US LLC, et al,                            )
                                                      )
   15          Defendant.                             )
                                                      )
   16
   17          Pursuant to the Offer of Judgment, and the Acceptance of Offer of Judgment, filed on
   18   January 6, 2021, judgment is entered for plaintiffs and against defendant, pursuant to the conditions
   19   set for in the Offer of Judgment.
   20
   21
   22           January 19, 2021
        DATE: __________________
                                                                      Clerk of the Court
   23
   24
   25
   26
   27
   28
